984 A.2d 935 (2009)
In re David L. HOCKENBERRY, an Incapacitated Person.
Petition of Myrl I. and Vada B. Hockenberry (Guardians).
No. 327 MAL 2009.
Supreme Court of Pennsylvania.
December 1, 2009.


*936 ORDER

PER CURIAM.
AND NOW, this 1st day of December, 2009, the Petition for Allowance of Appeal is GRANTED. The issue, reframed for clarity, is:
Whether plenary guardians have the authority to decline potentially life-sustaining treatment for a lifelong incapacitated person who is not suffering from an end-stage medical illness or is in a permanent vegetative state.